DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rugged" in claim 5 is a relative term which renders the claim indefinite.  The term "rugged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of rugged are unclear.
Claim 7 recites the limitation "a plurality of the anvils" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7 it is unclear what the applicant means by “in accordance with the conductors configured to be replaceable”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-167957A IDS (hereafter JP ‘957).
With respect to claim 1, JP ‘957 teaches a conductor connection device for joining a plurality of conductors with ultrasonic welding, the conductor connection device comprising: a horn (3/23a) including a contact surface (3a) that is brought into contact with the conductors (1), the horn being configured to be ultrasonically vibrated (machine translation provided by the applicant); a pair of restricting portions (2b,c or 22b,c) configured to be brought into contact with the contact surface (figure 11) and to be relatively movable (figure 1) along the contact surface (figure 11); and an anvil (2a) that is relatively moved toward and away from the contact surface, the horn and the pair of restricting portions being moved relative to the anvil to sandwich the anvil between the pair of restricting portions facing each other, and at least one of the pair of restricting portions being moved toward the other (figures 1 and 11; and the machine translation provided by the applicant). 

With respect to claim 4, JP ‘957 teaches wherein the horn and the pair of restricting portions are moved toward the anvil (figure 1).
With respect to claim 5, JP ‘957 teaches wherein the anvil is formed with an opposing contact surface facing the contact surface, the opposing contact surface having a rugged shape (figures 1 and 11).
With respect to claim 6, JP ‘957 teaches wherein the rugged shape of the opposing contact surface is formed in a direction intersecting a vibration direction of ultrasonic vibration of the horn (figure 2).
With respect to claim 7, JP ‘957 teaches a plurality of the anvils in accordance with the conductors configured to be replaceable (broadest reasonable interpretation (note that the horn of JP ‘957 is inherently replaceable).
With respect to claim 8, JP ‘957 teaches a conductor connection method comprising the steps of: disposing a plurality of conductors (1) in a space formed by a horn (3/23a) including a contact surface (3a) that is brought into contact with the conductors, the horn being configured to be ultrasonically vibrated, and a pair of restricting portions (2b,c or 22b,c) that is brought into contact with the contact surface and is disposed facing each other at a predetermined interval, the pair of restricting portions being relatively moved along the contact surface (machine translation provided by the applicant); moving the horn and the pair of restricting portions relative to an anvil disposed at a predetermined interval with respect to the contact surface while moving at least one of the pair of restricting portions relatively toward the other to sandwich the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘957 as applied to claim 1 above, and further in view of Stroh et al. (US 2010/0170935A1) (hereafter Stroh).
With respect to claim 3, JP ‘957 does not teach a control unit that synchronizes movement of the horn and the pair of restricting portions relative to the anvil and movement of at least one of the pair of restricting portions relative to the other.  However, Stroh teaches a computer and controller to control the welding process (paragraph 32).
 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KILEY S STONER/            Primary Examiner, Art Unit 1735